United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Y., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIEL COMMAND, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1120
Issued: January 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 9, 2013 appellant, through counsel, filed a timely appeal from a January 23,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) and a
March 14, 2013 nonmerit decision denying her request for reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that her claim should be accepted for a
cervical condition due to the September 28, 2010 employment injury; and (2) whether OWCP
properly denied appellant’s request for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 28, 2010 appellant, then a 59-year-old housing management assistant, filed
a traumatic injury claim (Form CA-1) alleging that she tripped over a can of paint that day and
sustained a broken left shoulder. By decision dated November 17, 2010, OWCP accepted the
claim for closed fracture of the left humerus and authorized physical therapy. By decision dated
May 4, 2012, OWCP accepted a closed dislocation of the left shoulder, closed fracture of left
upper humerus (surgical neck), left supraspinatus sprain of shoulder and upper arm, left shoulder
impingement syndrome, left adhesive capsulitis of shoulder and left rotator cuff sprain of
shoulder and upper arm.
On May 4, 2012 appellant requested that her claim be expanded to include a cervical
condition. She submitted additional medical records.
On June 25, 2012 OWCP referred a statement of accepted facts, the case record and a
series of questions to a district medical adviser for an opinion on whether appellant’s cervical
condition was related to the accepted injury and the need for cervical spine surgery. On June 26,
2012 Dr. Daniel D. Zimmerman, a medical adviser, concluded that OWCP should not authorize
cervical spine surgery as appellant’s condition appeared to be unrelated to her September 28,
2010 traumatic injury.
By decision dated June 29, 2012, OWCP denied appellant’s cervical condition finding
that the medical evidence of record failed to establish that it was causally related to the
September 28, 2010 injury. It also denied authorization for cervical spine surgery.
By letter dated July 3, 2012, appellant, through counsel, requested a hearing before the
Branch of Hearings and Review.
New medical evidence included the July 25 and September 10, 2012 reports from Dr. J.
Charles Mace, a Board-certified neurological surgeon, who began treating appellant on June 13,
2012 and believed that her 2010 fall while at work was the prevailing factor in her need for
surgical treatment of the cervical spine and radiculopathy. Dr. Mace reported that the prevailing
factor causing appellant’s treatment for cervical radiculopathy and cervical stenosis at C5-6 was
the fall at work where she injured her rotator cuff and developed neck and left arm symptoms.
A hearing was held on November 8, 2012. Following the hearing, appellant submitted
additional treatment and surgical notes dated June 21 to September 28, 2012 from Dr. Mace,
diagnostic reports dated May 29 to September 24, 2012, a treatment note from Dr. Jonben D.
Svoboda dated August 2, 2012, treatment notes from Bill Hampton, a nurse practitioner, dated
June 13 to August 24, 2012, lab reports and an unsigned treatment note dated June 13, 2012.
By decision dated January 23, 2013, OWCP’s hearing representative denied appellant’s
claim finding that the medical evidence failed to establish that her cervical condition was due to
the accepted injury. She noted that no medical evidence was submitted following appellant’s
November 8, 2012 hearing. The hearing representative concluded that Dr. Mace failed to
provide a reasoned medical opinion, based on an accurate medical and factual history.

2

By letter dated February 5, 2013, appellant, through counsel, requested reconsideration of
the January 23, 2013 decision. Counsel argued that the hearing representative did not consider
or discuss the medical evidence submitted following the hearing. He resubmitted treatment and
surgical notes.
By decision dated March 14, 2013, OWCP denied appellant’s request for reconsideration
finding that she did not raise a substantive legal question or include new and relevant evidence.2
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.3 To establish a causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.4 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.5
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
By decision dated June 29, 2012, OWCP denied appellant’s claim for a cervical condition
finding that the medical evidence of record failed to establish a causal relationship to the
September 28, 2010 injury. Appellant requested a hearing before the Branch of Hearings and
Review which was held on November 8, 2012. Following the hearing, she submitted medical
evidence that included treatment and surgical notes dated June 21 to September 28, 2012 from
Dr. Mace, diagnostic reports dated May 29 to September 24, 2012, a treatment note from
2

The Board notes that appellant submitted additional evidence after OWCP rendered its March 14, 2013 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

James Mack, 43 ECAB 321 (1991).

3

Dr. Svoboda dated August 2, 2012, treatment notes from Mr. Hampton dated June 13 to
August 24, 2012, lab reports and an unsigned treatment note dated June 13, 2012.
By decision dated January 23, 2013, OWCP’s hearing representative denied appellant’s
claim, noting that no additional medical evidence was submitted following the November 8,
2012 hearing.6 The record, however, reflects that OWCP received additional medical evidence
after the November 8, 2012 hearing and prior to the issuance of the January 23, 2013 decision.
The hearing representative did not review the evidence in her decision and the Board is
precluded from reviewing such evidence for the first time on appeal.7 As the Board’s decisions
are final as to the subject matter appealed, it is crucial that all evidence relevant to the subject
matter of the claim properly submitted to OWCP be reviewed and addressed.8 The Board also
notes that in the March 14, 2013 nonmerit decision, OWCP stated that appellant had not
submitted new evidence. Therefore the evidence submitted prior to January 23, 2013 was not
reviewed.
The case will be remanded to OWCP to consider the evidence submitted. Following such
further development as OWCP deems necessary, it shall issue an appropriate de novo decision on
the claim.9
CONCLUSION
The Board finds that the case is not in posture for decision.

6

The Board notes that the decision addressed and made note of Dr. Mace’s July 25 and September 10, 2012
reports which were received prior to the hearing.
7

All evidence submitted should be reviewed and discussed in the decision. Evidence received following
development that lacks probative value should also be acknowledged. Whenever possible, reference the evidence by
author and date. Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Denials, Chapter 2.1401.5(b)(2)
(November 2012).
8

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB
439 (1994).
9

Given the disposition of the first issue as this case is not in posture for decision, the second nonmerit issue is
moot.

4

ORDER
IT IS HEREBY ORDERED THAT the March 14 and January 23, 2013 decisions of the
Office of Workers’ Compensation Programs are set aside. The case is remanded for further
proceedings consistent with this opinion.
Issued: January 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

